Citation Nr: 1625896	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-07 177	)	DATE:
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for hepatitis C with cirrhosis of the liver, currently evaluated as 20 percent disabling


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for an increased rating in excess of 20 percent for hepatitis c.  The Veteran timely appealed.

In a December 2011 rating decision, the RO increased the Veteran's disability rating to 100 percent effective December 21, 2010 (the date the Veteran began Interferon and Ribavirin treatment), and continued the Veteran's 20 percent disability rating from June 1, 2011 (the first of the month after Interferon and Ribavirin treatment was discontinued).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (finding that a claimant is presumed to be seeking the maximum available benefit for a given disability).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013, and a copy of the hearing transcript is of record.

In June 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In his June 2015 statement and May 2016 informal hearing presentation, the Veteran reported that his symptoms of hepatitis C had become more severe.  Specifically, he asserts that since the November 2014 VA examination, his hepatitis C has become "full blown," and as a result he was prescribed Harvoni and Ribavirin by the Minneapolis VA Medical Center.  

In light of the Veteran's statements indicating a potential worsening of his hepatitis C, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of his hepatitis C.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).

As the Veteran indicated that he is receiving continuing VA treatment for his hepatitis C, VA treatment records should be obtained since November 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA (including Minneapolis and St. Cloud) treatment records dated from November 2014 and associate them with the claims file.  Any negative responses to attempts to obtain this evidence should be documented in the claims file.

2. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his hepatitis C with cirrhosis.  Any indicated evaluations, studies, and tests should be conducted.


The claims folder and a copy of this remand must be made available to the examiner review prior to the examination, and the examination report must reflect that review of the record was accomplished.

The examiner should describe the frequency and severity of any fatigue, malaise, and anorexia.  The presence of absence of hepatomegaly, dietary restriction, and medication prescribed; the number and duration of incapacitating episodes over the past year (acute signs resulting in bed rest and treatment by a physician) should be reported. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




